Citation Nr: 0606306	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which established service connection for 
hearing loss, rated 0 percent disabling from January 9, 1997.

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in December 2002.

The veteran's case was remanded for additional development in 
July 2003.

The veteran testified at his December 2002 hearing that he 
sometimes experienced dizziness and vertigo.  The Board 
remanded the issue for development in July 2003 in an attempt 
to establish if there was any connection between the 
veteran's claimed symptoms and his hearing loss.

The Appeals Management Center obtained a VA medical opinion 
in July 2005.  The examiner stated that there was 
insufficient evidence to base a conclusion on the causality 
of the veteran's claimed vertigo or its relationship to 
hearing loss or tinnitus.  The examiner recommended that the 
veteran be afforded a complete medical examination by a 
physician that was familiar with tinnitus and vertigo.  

The Board notes that the issue of vertigo was not adjudicated 
as a separate issue following the receipt of the examiner's 
opinion based on the examiner's conclusion of insufficient 
evidence  The issue is referred to the RO for such further 
development as may be necessary.

Finally, the veteran has made several statements regarding 
the effective date in January 1997 for the grant of service 
connection for hearing loss.  In July 2002, the veteran noted 
that he had submitted a claim for service connection in 
February 1990.  In a June 2003 statement the veteran 
indicated that he first brought his hearing loss to the RO's 
attention in 1973.  In the same statement he later asked that 
the RO acknowledge his claim from the "original" date of 
June 1977 versus January 1997.  It is not clear from the 
veteran's statements if he is expressing disagreement with 
the effective date established for service connection for his 
hearing loss disability, if he is alleging that there is an 
outstanding pending claim, or whether he is alleging clear 
and unmistakable error in a prior RO rating decision.  The RO 
should contact the veteran and ask him to clarify his meaning 
as to his several statements and his reference to earlier 
claims.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level I hearing in the right ear and Level III hearing in the 
left ear.

2.  The veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Table VI, Table VII, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.85, 4.86, Table VI, Table VII, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.  The veteran had active military service from 
September 1968 to September 1971.  His DD Form 214 listed his 
military occupational specialty (MOS) as a military 
policeman.

The veteran originally submitted a claim for service 
connection for hearing loss in June 1977.  His claim was 
denied, based on a review of his service medical records 
(SMRs) in February 1978.

The veteran attempted to reopen his claim on several 
occasions.  He submitted a lay statement from a service 
comrade that attested to the veteran being near a 105-
millimeter cannon when it fired early before reveille.  He 
said that the veteran complained of a ringing noise and an 
inability to hear for several days.  The veteran also 
submitted a statement from a police officer that served as 
the veteran's training officer in 1971.  The police officer 
said that he had observed the veteran to have difficulty in 
responding to instruction and direction and that this was 
because of the veteran's hearing problem.

The veteran submitted a statement from a V. P. Suma, M.D., 
dated in November 1978.  Dr. Suma reported that hearing tests 
showed a sensorineural hearing loss of higher frequency 
between 2,000 Hertz and 8,000 Hertz.  He said that this 
indicated some noise induced hearing loss which he presumed 
probably occurred while the veteran was in service.  He said 
that the veteran may require a hearing aid some day if his 
hearing further deteriorated.

The veteran submitted his latest claim for service connection 
for hearing loss in January 1997.  He submitted a statement 
from his ear, nose, and throat (ENT) doctor, N. Gupta, M.D., 
dated in May 1996.  Dr. Gupta opined that records he reviewed 
showed evidence of hearing loss in 1973 and again in 1995.  
He felt that the hearing loss was likely due to noise 
exposure in service.

The veteran also submitted a copy of an audiogram, in graph 
form, from Kaiser Permanente, dated in November 1995.  A note 
accompanying the chart said that there was a right mild to 
profound sensorineural hearing loss between 4,000 to 8,000 
Hertz and a left severe to profound sensorineural hearing 
loss from 3,000 Hertz to 8,000 Hertz.

The veteran's claim for service connection for his hearing 
loss disability was denied in July 1997.  He perfected his 
appeal of the rating action in October 1998.

The RO obtained a medical opinion from a VA audiologist in 
March 2000.  The audiologist reviewed the veteran's SMRs and 
additional medical evidence submitted.  The audiologist also 
accounted for the veteran's exposure to noise in service, to 
include the cannon fire.  The audiologist opined that the 
veteran's present hearing loss was due to exposure noise in 
service.

The veteran was granted service connection for a bilateral 
hearing loss in May 2000.  He was assigned a noncompensable 
disability evaluation.  The veteran disagreed with the 
noncompensable evaluation.

The veteran was afforded a VA audiology examination in May 
2000.  Audiometric testing revealed puretone thresholds of 
15, 20, 30, and 45 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 20, 35, 85, and 100 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 28 in the right ear and 60 in the left 
ear.  The veteran had a speech discrimination score of 96 
percent for the right ear and 90 percent for the left ear.  
The diagnosis was of a mild to profound high frequency 
sensorineural hearing loss bilaterally.

The RO issued a rating decision that confirmed the 
noncompensable evaluation in June 2001.  The veteran 
submitted a statement wherein he contended that the 
noncompensable disability evaluation failed to adequately 
convey his level of disability.  

The veteran perfected his appeal of the denial of a 
compensable evaluation for his hearing loss disability in 
July 2002.  He alleged that the rating schedule did not 
accurately reflect his hearing loss disability had impaired 
his earning capacity or directly affected his life.  The 
veteran noted that he had been a military policeman in 
service and started his civilian career as a police officer.  
He now worked as a civil investigator.  The veteran stated 
that his hearing loss had kept him from reaching his full 
potential as a criminal investigator in civilian life.  He 
said that he would have received additional pay as a criminal 
investigator and would have been able to retire early and 
take another job.  The veteran also said that his hearing 
loss caused him to miss parts of conversations, and made it 
difficult to hear lectures in class.  He said he sometimes 
did not even realize he had missed something.  The veteran 
disputed the use of the charts relied on by VA in the rating 
schedule.  He also said that his hearing could not be 
improved with hearing aids.  He felt that his severe to 
profound hearing loss warranted a greater disability 
evaluation.

The veteran and his spouse testified at a Central Office 
hearing in December 2002.  The veteran testified that his 
hearing loss disability was one that he was not aware of 
initially in that he did not realize he missed parts of 
conversations.  He said that background noise made it hard 
for him to hear and that he found himself sometimes speaking 
louder without realizing it.  The veteran also repeated his 
assertion that his hearing loss had kept him from being a 
federal government criminal investigator and that this has 
caused him to lose out on higher compensation.  The veteran's 
spouse had an advanced degree in rehabilitation, although the 
specifics were not established.  She her training covered how 
persons are impacted by their disabilities and that the 
training helped her in helping the person have a productive 
life and continue on as much as possible as normal person.  
She said that the veteran could not use a hearing aid because 
he had a sensorineural hearing loss.  She also focused on the 
description of the veteran's hearing loss as severe to 
profound.  She said that, to her, a mild hearing loss was 
where someone did not miss a lot of what said to them.  She 
said a profound hearing loss represented substantial hearing 
loss and that this was what the VA audiologist had found.  
She did not believe a noncompensable disability evaluation 
adequately compensated the veteran for his disability.  The 
veteran's spouse also referred to instances in social 
circumstances where the veteran would miss comments or 
introductions to others because of his hearing loss.   

The Board initially undertook additional development of the 
veteran's case.  He was notified of that action in April 
2003.  He was asked to provide specific information regarding 
his impairment of earnings, to include information regarding 
any days lost from work as a result of his hearing loss 
disability.  The veteran was also asked to identify any 
source of treatment and to authorize VA to obtain the 
records.  He was further informed that he could obtain the 
records himself.

The veteran responded in June 2003.  In regard to his 
allegation of lost earnings, he provided his theory of how 
his inability to qualify as a criminal investigator had 
resulted in lost compensation at the various general schedule 
(GS) ratings from GS-5 through GS-14.  He did not discuss any 
recent treatment or treatment received since January 1997.

The Board remanded the case for additional development in 
July 2003.

The veteran provided a VA Form 21-4142 authorizing the RO to 
obtain treatment records from Dr. Gupta in June 2003.  The 
Board notes that several attempts were made to obtain the 
records.  The requests were returned to the RO.  The Board 
further notes that the address used by the RO was listed on 
letterhead provided from Dr. Gupta in 1996 and 2003, as well 
as that listed by the veteran on the VA Form 21-4142

The veteran forwarded a June 2003 statement from Dr. Gupta in 
July 2003.  Dr. Gupta said that the veteran had constant 
tinnitus with a high frequency sensorineural hearing loss.  

The veteran submitted a new claim on a VA Form 21-526 that 
was received in February 2004.  The veteran reported that he 
was not employed.  He said that anxiety/depression and 
hypertension prevented him from working.  He did not say that 
his service-connected hearing loss disability affected his 
ability to work.

The Appeals Management Center (AMC) wrote to the veteran in 
June 2004.  He was informed that previous efforts to obtain 
records from Dr. Gupta were unsuccessful.  

The veteran was afforded a VA audiology examination in 
February 2005.  There was no discussion of the veteran's 
employment status.  Audiometric testing revealed puretone 
thresholds of 29, 25, 35, and 50 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
Testing also revealed puretone thresholds of 25, 35, 90, and 
90 decibels in the left ear for the same frequencies.  The 
average decibel losses were 35 in the right ear and 60 in the 
left ear.  The veteran had a speech discrimination score of 
94 percent for the right ear and 92 percent for the left ear.  
The diagnosis was of a mild to profound high frequency 
sensorineural hearing loss bilaterally.

The veteran was also afforded a VA ENT examination in 
February 2005.  The primary purpose of the examination was to 
address the veteran's complaints of vertigo and dizziness 
that he raised during his December 2002 hearing.  The 
examiner noted that an audiology examination was performed 
that same month.  In reviewing the results of that 
examination, the ENT physician incorrectly stated that the 
veteran had a speech discrimination score of 86 percent in 
the left ear as opposed to the 92 percent listed in the 
audiology examination report.  The pertinent diagnosis was 
bilateral hearing loss compatible with acoustic trauma.

The AMC again wrote to the veteran in April 2005.  He was 
informed that VA was seeking complete audiological 
examinations and treatment records from Dr. Gupta.

The veteran responded that same month.  He said that he had 
not had any new audiological evaluations from Dr. Gupta.  He 
said that Dr. Gupta had provided his statements based on 
reviewing other records.  

The AMC referred the veteran's case for a medical opinion 
from a VA Central Office examiner (cited as the examiner) in 
July 2005.  The examiner prepared a detailed report that 
reviewed all of the evidence of record.  The examiner 
discussed the veteran's SMRs as well as each audiogram of 
record, to include the results of tests in the veteran's 
SMRs.  The examiner stated that the veteran had a bilateral 
high frequency sensorineural type hearing loss with good to 
excellent speech recognition in quiet.  He did not agree with 
a diagnosis of mild to profound sensorineural hearing loss 
bilaterally.  He also stated that this diagnosis was not 
consistent with VA protocol for describing hearing loss in 
compensation and pension (C&P) cases.  He said that the 
veteran's hearing loss was more accurately described as a 
mild to moderate sensorineural hearing loss above 2,000 Hertz 
in the right ear and mild to profound sensorineural hearing 
loss above 1,000 Hertz in the left ear.  He did say that 
there was a profound hearing loss above the compensable 
hearing range (above 4,000 Hertz) in the right ear.

The examiner noted the veteran's complaint of difficulty 
hearing conversations.  He said that the symptoms described 
by the veteran were consistent with bilateral high frequency 
sensorineural hearing loss.  He said that this type of 
hearing loss typically does not limit the ability to hear 
conversational speech in quiet conditions but could cause 
significant difficulty in noisy or multi-speaker situations 
such as groups, restaurants, or other social gatherings.  He 
added that this type of hearing loss can cause communication 
problems in adverse listening situations such as reverberant 
rooms and large rooms such as theaters or churches or where 
there is reduced context (e.g. limited view of the speaker's 
face and foreign accents).  The examiner said that this type 
of hearing loss often produced significant stress, anxiety, 
depression, and social or family problems.  He said that 
because hearing loss was invisible, its sometimes devastating 
effect as a disability was often under-appreciated.  He also 
said that amplification, such as hearing aids and assistive 
listening devices, can improve audibility of high frequency 
sounds and partially correct difficulties hearing in adverse 
listening situations.  The examiner said that, with hearing 
aids, the veteran should not have inordinately more 
difficulty adapting to this hearing loss than any other 
person with a similar degree of hearing loss.

The examiner said that, typically, the veteran's hearing loss 
would not be clinically suitable for hearing aids because it 
was relatively normal through 3,000 Hertz.  He said that the 
precipitous high frequency hearing loss in the left ear would 
be technically difficult to fit with a hearing aid but new 
technology may significantly improve hearing in this type of 
hearing loss in some listening situations.  He said that, in 
short, the veteran's contention that hearing aids would not 
help was not necessarily true.  He said that, while nothing 
could repair the permanent hearing loss or restore speech 
recognition, use of amplification (hearing aids) and other 
specialized devices such as alerting devices and assistive 
listening devices, can assist individuals to maximize 
residual hearing and engage in most occupations.  

The examiner stated that the veteran's type of hearing loss 
did not typically prevent gainful employment or reduce 
earning capacity for most occupations.  He did note that some 
occupations did require a certain degree of hearing ability 
where hearing loss would be considered a performance or 
safety issue.  The examiner referred to the veteran's 
statement of June 2003 and how he was unable to work as a 
criminal investigator.  The examiner noted that the veteran 
would not have qualified for the federal job series 1811 
criminal investigator because of his level of impairment.  He 
said it was plausible that the veteran's hearing loss 
prevented him from achieving his professional goals.

Finally, the examiner said the evidence was insufficient on 
which to base a conclusion on the causality of the veteran's 
claimed vertigo or its relationship to hearing loss or 
tinnitus.  

The veteran was issued a supplemental statement of the case 
(SSOC) in November 2005.  

II.  Analysis.  Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's claim for a higher evaluation for his bilateral 
hearing loss is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25,202-25,210 (May 11, 1999); 
codified at 38 C.F.R. § 4.85 (2005).  The changes made in 
evaluating the level of disability for hearing loss were not 
significant.  Previously, levels of impairment were evaluated 
under Diagnostic Codes 6100-6110, with rising disability 
ratings given a different diagnostic code.  As a result of 
the revision, only Diagnostic Code 6100 applies to all levels 
of impairment.  There was no change to the disability 
evaluation assigned for the level of hearing loss between the 
prior and amended regulations.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric Level I for essentially 
normal acuity, through numeric Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

A review of the May 2000 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates 
to Level I hearing in the right ear, and Level III hearing in 
the left ear.  See 38 C.F.R. § 4.85, Table VI (2005).  The 
combination of the two ears corresponds to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII Diagnostic Code 6100 
(2005).  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The same result is reached in using the information from the 
February 2005 VA audiogram.  The veteran has Level I hearing 
in the right ear and Level III hearing in the left ear.  
Again, resulting in a noncompensable disability evaluation.

Even if the Board were to apply the 86 percent speech 
discrimination score referenced by the VA ENT examiner in 
February 2005, there would be no difference.  The veteran 
would still have Level III hearing in the left ear with the 
average decibel loss of 60 combined with the score of 86 
percent.  

The Board notes that under the prior regulations the 
veteran's level of hearing loss in each ear would be the 
same.  See 38 C.F.R. § 4.87 (1998), Table VI.  Further, his 
disability evaluation would be noncompensable under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.87, Diagnostic Code 
6100 (1998).

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2005) for exceptional patterns of hearing impairment.  
However, the veteran does not have a puretone threshold of 55 
decibels, as reflected by the May 2000 and February 2005 VA 
examination, at the required frequencies such as to require 
application of 38 C.F.R. § 4.86(a).  Further, neither the May 
2000 nor the February 2005 audiograms demonstrates the 
requisite 30-decibel loss at 1,000 Hertz and 70 decibel or 
more loss at 2,000 Hertz to warrant consideration of 
38 C.F.R. § 4.86(b). 

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1) (2005).  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board is 
not precluded from concluding that a claim does not meet the 
criteria for submission to the Undersecretary for Benefits or 
the Director of the Compensation and Pension Service pursuant 
to 38 C.F.R. § 3.321(b)(1)).  

The veteran has challenged the adequacy of the rating 
criteria used to evaluate his disability.  He contends that 
the criteria do not provide for a fair evaluation of his 
hearing loss and how it has affected his earnings capability 
and his life.  He further contends that he lost out on a 
significant amount of compensation because he was not able to 
work as a federal criminal investigator because of his 
hearing loss disability.

The veteran has not alleged that his hearing loss has caused 
interference with his employment as a civil investigator.  
Rather, he has argued that he was unable to pursue the 
professional job series that he desired.  The Schedule for 
Rating Disabilities is designed to represent "as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1 
(2005).  In this case, the veteran has not demonstrated 
impairment in his employment.  The veteran was asked to 
provide specific evidence of how his hearing loss disability 
had impacted his employment but he again maintained his 
contention as to what he had been unable to do as a criminal 
investigator rather than show that he was limited or unable 
to perform in his current occupation.  Further, there is no 
evidence of treatment or hospitalization for his hearing loss 
that would allow for consideration of an extraschedular 
rating.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for service connection for hearing loss 
was submitted prior to the requirement to provide the notice 
and assistance referenced supra.  His claim for service 
connection was initially denied in July 1997.  The veteran 
was later granted service connection for his hearing loss in 
May 2000.  Thus the initial unfavorable adjudication of his 
claim for a higher rating occurred in May 2000 with the 
establishment of a noncompensable disability rating.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  In correspondence dated 
in August 2003 the veteran was informed that if he felt his 
service-connected disability had increased in severity he 
could submit current medical evidence to support his claim.  
He was informed of what evidence was necessary to demonstrate 
an increase in disability.  He was asked to identify sources 
of treatment so that records could be obtained.  The AMC also 
informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the AMC.  

The veteran responded in August 2003.  he submitted 
additional evidence from Dr. Gupta.  

The AMC again wrote to the veteran in June 2004.  The AMC's 
letter advised the veteran of several ways evidence could 
show that his hearing loss disability was worse.  The letter 
also advised the veteran that VA would obtain relevant 
records in the custody of federal agencies.  The letter 
further advised the veteran that VA  would request medical 
records from private health care providers identified by the 
veteran, and that the veteran could obtain and submit any 
medical evidence to support his claim.  He was told that he 
should submit his evidence to the AMC.

The Board finds that the August 2003 and the June 2004 
letters to the veteran fulfilled VA's duty to notify the 
veteran regarding the evidence necessary to support his 
claim, including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
private treatment records as well as statements from his 
private physician.  The veteran was afforded multiple VA 
examinations.  VA medical opinions were provided.  The 
veteran and his spouse testified at a hearing in December 
2002.  His case was remanded for additional development in 
July 2003.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.


ORDER

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


